Citation Nr: 1221760	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  11-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), Alzheimer's-type dementia, and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran, his wife, and their daughter


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to April 1953.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's initial claim for service connection for an acquired psychiatric disorder was only specifically for PTSD.  However, a private mental status evaluation in January 2011 resulted, instead, in diagnoses of dementia of the Alzheimer's type and depressive disorder NOS.  Therefore, in its April 2011 rating decision, the RO also considered whether service connection was warranted for these additional conditions.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  It therefore was appropriate for the RO to consider these other diagnoses, as will the Board.

As support for his claim that his mental illness is the result of his military service, so service connected, the Veteran, his wife, and their daughter testified at a videoconference hearing in January 2012 before the undersigned Veterans Law Judge of the Board.  The Board held the record open an additional 45 days following the hearing since the Veteran wanted to try and obtain additional medical evidence showing the required diagnosis of PTSD since he alleged this evidence was not in the claims file.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave a record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veteran's Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  The Veteran submitted this additional evidence right after the hearing, and he waived his right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304. 

Since, however, the claim required further development before being decided on appeal, in March 2012 the Board remanded the claim to the RO via the Appeals Management Center (AMC) to obtain additional medical records and to have the Veteran undergo a VA compensation examination to first clarify all current mental disorders, including insofar as whether he satisfies the criteria of the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for a diagnosis of PTSD, that is, in addition to the other mental disorder diagnoses to date of Alzheimer's-type dementia and depressive disorder NOS.  A medical nexus opinion then was needed concerning the etiology of his psychiatric disorders, but especially in terms of whether they are related or attributable to his military service, and particularly to his combat service.

The additional VA treatment records requested on remand were obtained, and the Veteran had the requested VA compensation examination in March 2012.  As requested, the medical opinion confirms and rules out current diagnoses and comments on the etiology of these current diagnoses and their claimed relationship to the Veteran's military service, so the examination's findings and opinion are responsive to these determinative issues.  Hence, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives, as a matter of law, and that the Board itself commits error in failing to ensure this compliance).

After considering this additional evidence and opinion, however, the AMC issued a supplemental statement of the case (SSOC) in April 2012 continuing to deny the claim, so it is again before the Board.

Since the issuance of this most recent SSOC in April 2012, indeed, in response to it, the Veteran's local and national representatives with the DAV submitted additional statements in May 2012 along with a statement from J.B., the Veteran's custodian, keeping in mind that VA deemed the Veteran incompetent in an August 2011 decision to handle the disbursement of his VA benefits because of his dementia.  These additional statements, however, merely reiterate those that he himself earlier submitted describing his symptoms, etc., so need not be addressed in another SSOC.  See 38 C.F.R. §§ 19.31, 19.37.  And speaking on the Veteran's behalf, the custodian also indicated they had no other information or evidence to submit and, therefore, requested return of the case to the Board for further appellate consideration as soon as possible.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran engaged in combat against enemy forces during the Korean Conflict, as evidenced by his receipt of the Combat Medical Badge.

2.  The most probative evidence, however, indicates he does not have consequent PTSD according to the DSM-IV criteria for this diagnosis.

3.  Moreover, the Alzheimer's-type dementia and depressive disorder NOS that have been diagnosed first manifested many years after his military service ended and have not been linked by competent and credible evidence to his service, including especially to his combat service.



CONCLUSION OF LAW

PTSD, Alzheimer's-type dementia, and depressive disorder NOS were not incurred in or aggravated by the Veteran's military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.384 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2010, prior to initially adjudicating his claim in the April 2011 decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.

Moreover, he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

Further concerning his claim for service connection for a psychiatric disorder, inclusive of PTSD, the Board notes that effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  


This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  The Veteran was apprised of these changes in the August 2011 SSOC.

VA also has satisfied its duty to assist him with his claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment records (STRs), VA outpatient records, and the reports of his VA and contract compensation examinations.  The Board's March 2012 remand of this claim was to obtain additional VA medical treatment records and to have him undergo another VA compensation examination.  Additional medical treatment records were obtained, and he had this requested VA compensation examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  And, as already alluded to, the examiner both clarified all present diagnoses and provided comment on their etiology, including especially in terms of whether they are related or attributable to the Veteran's military service versus other factors or causes.  So in obtaining the additional treatment records and having the Veteran examined for the opinion on these determinative issues, there was compliance with these remand directives in further developing this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  And as also already alluded to, the Veteran's custodian indicated in May 2012 when responding to the most recent SSOC in April 2012 that they had no other information or evidence to submit.  The Board therefore finds that no further assistance with this claim is required.


Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  General Statutes, Regulations and Case Law Governing Claims for Service Connection

The Veteran attributes his psychiatric disorders, whatever the diagnosis, to his military service - and especially to his experiences in combat.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).


For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

But as specifically concerning a claim for service connection for PTSD, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Also, according to the holding in Cohen, a PTSD diagnosis presumably is in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressor claimed.

III.  Entitlement to Service Connection for PTSD or Other Mental Illness such as Alzheimer's-type Dementia and Depressive Disorder NOS

The Veteran's STRs are completely unremarkable for any pertinent complaints or psychiatric-related findings.  His military service ended in April 1953.

The VA Virtual records contain the July 2009 initial intake interview of him by a licensed VA psychiatric social worker.  The Veteran complained of increased forgetfulness and irritability.  He indicated he was involved in the Korean Conflict and served as a combat medic.  In this capacity, he witnessed death and mutilation.  His primary concern was treatment for his memory problem.  He also reported some problems with memories of the Korean Conflict.  The primary diagnosis was dementia along with PTSD.  The examiner also noted there appeared to be symptoms of personality disorder.  Since then he has been receiving ongoing VA therapy and treatment for his mental illness.

He had a fee-basis contract psychological evaluation in January 2011.  He recounted his social and medical histories from service and since.  His wife also accompanied him to the consultation.  She noted that he had previously displayed symptoms suggestive of PTSD.  She indicated he had become increasingly irritable, had difficulty sleeping, and resisted talking of his military experiences.  She added that approximately 3-years earlier he had written a book about his experiences during the Korean Conflict, which was cathartic.  She also reported that, during the previous year, he had begun taking anti-depressive medications, which had had a dramatic benefit on his depression and irritability.  He indicated that he was socially active, enjoyed reading, and visited the gym three times a week.


On objective mental status examination, he denied experiencing any stressful situations in combat.  Instead, his recollections of his experiences in Korea were happy or exciting.  He talked with pride about helping and assisting wounded soldiers.  He denied reexperiencing his Korean experience.  He denied experiencing nightmares or flashbacks of combat.  There was no anxiety associated with his past experiences.  He denied problems with sleep, hypervigilance, or hyper startle responses.  He did acknowledge he had problems with irritability, but said his medication helped.  The diagnoses included dementia of the Alzheimer's type and depressive disorder NOS, by history.

But while testifying during his January 2011 videoconference hearing before the Board, the Veteran steadfastly disputed any notion that he does not have the required diagnosis of PTSD.  And, as proof of this, after being provided opportunity, he submitted a statement following the hearing from B.M., who indicated she had worked with Veterans at the VAMC in Grand Junction for 21 years and, in that time, had come across many that suffer from PTSD in one form or another.  She then goes on to explain why she believes this Veteran also fits this mold and therefore also has PTSD.  She also acknowledged, however, that she is currently working in the recovery room, so the reason she has opportunity to observe Veterans waking from anesthesia who require a certain approach in light of their PTSD, and she listed her credentials as "RN CCRN", so a registered nurse, rather than as a psychiatrist, psychologist or other mental health care clinician.

VA clinical notes show that, in March 2011, the previously mentioned treating VA social worker wrote that the Veteran had profound dementia as well as PTSD.  He added that, when the Veteran was more lucid he had moderate-to-severe PTSD.  But this was according to family members this social worker had talked with, so not necessarily predicated on the Veteran's personal statements or history regarding his experiences during the Korean Conflict.  This social worker nonetheless believed the Veteran's PTSD symptoms were hidden by his dementia.


The Veteran also has submitted numerous other statements from him, his wife, their daughters, and the VA registered nurse attesting to his experiences as a combat medic, treating injured soldiers and witnessing the deaths of his fellow servicemen, and relating the symptoms he currently experiences, including avoidance of people and conversations related to his service experiences, isolation, anger, depression, withdrawal, nightmares, and flashbacks. 

The fact that the Veteran had the claimed experiences in Korea during the Korean Conflict has never been at issue since the Board already conceded as much when previously remanding this claim in March 2012.  Among other things, the Board pointed out that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  This is especially true in this particular instance since records show the Veteran received the Combat Medical Badge for his service during the Korean Conflict, and he has reported stressors related to his combat service in that capacity.  Therefore, his lay statements regarding these reported stressors are to be accepted as conclusive evidence of their actual occurrence - since consistent with the circumstances, conditions and hardships of his service - so no further developmental or corroborative evidence concerning them is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Rather, since his reported stressors in service are conceded to have actually occurred (inasmuch as they are said to have occurred in connection with his confirmed service in combat), resolution of this case ultimately turns instead on whether there is the requisite DSM-IV diagnosis of PTSD or another psychiatric disorder, and whether any such diagnosed psychiatric disorder is linked to his military service - in particular, to the combat incidents in Korea he has mentioned and that have been conceded to have actually occurred.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In light of this, the Board remanded this claim to clarify all current diagnoses, including either confirming or ruling out this purported diagnosis of PTSD by obtaining medical comment on whether the DSM-IV requirements for this diagnosis are met.  But even if this diagnosis was not confirmed on remand, an opinion was needed concerning whether the other conditions that have been diagnosed - namely, Alzheimer's-type dementia and depressive disorder NOS, are related or attributable to the Veteran's military service, including especially to the events that concededly occurred in combat in Korea.

As already mentioned, after his hearing, the Veteran had submitted a January 2012 clinical note from the VA social worker and a certified psychologic nurse practitioner echoing the earlier statements and conclusion of the VA social worker.  They believed that his dementia probably disguised many of the PTSD symptoms.  They stated that, in talking to his wife, he did have sleep impairment, nightmares, and combativeness, but would not remember the next day because of his dementia.  They also mentioned his book and how he had witnessed stressful scenes of death and mutilation, so they again concluded he had PTSD as a consequence.

The VA compensation examiner who evaluated the Veteran in March 2012, however, following and as a direct result of the Board's remand of the claim earlier that same month, came to a very different conclusion.  This examiner, who is a licensed clinical psychologist, interviewed the Veteran extensively and provided the findings in a report totaling 23 or so pages.  During the interview, the Veteran denied much memory of his military service.  He did however remember helping wounded soldiers when needed, and he denied being in fear during combat or experiencing flashbacks, nightmares, sleep impairment, numbing, or avoidance of stimuli.  He described himself as happy, and he expressed that he forgot Korea once his service ended.  He loved his former profession of building houses and he also enjoyed reading books.  His wife, on the other hand, reported that he did dream about the war and talked of it on a regular basis.


While this evaluating psychologist acknowledged the Veteran had witnessed traumatic events during his service in the Korean Conflict, it was also concluded that he did not meet other criteria for PTSD.  For instance, a traumatic event was not persistently re-experienced; there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; and there was no persistent symptoms of increased arousal.  Therefore, based on the responses the Veteran had given during that examination, but also during his previous January 2011 psychological consultation, this evaluating VA clinical psychologist concluded that it was less likely than not (less than 50-percent probability) the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.

But even more importantly, this evaluating licensed clinical psychologist then goes on to discuss, at length, the underlying rationale for her unfavorable opinion.  She pointed out that, although the Veteran described life-threating situations he faced as a medic during the Korean War, secondary to fear of hostile military or terrorist activity, he denied that he is bothered by such memories.  She emphasized that, in order to meet the criteria for PTSD, reexperiencing is a hallmark symptom that is "persistently" experienced and causes significant distress at a clinical level.  During the current exam, however (referring to her evaluation of the Veteran), he discussed his war experiences freely and in a mostly upbeat tone, highlighting his sense of pride and accomplishment for having helped so many injured soldiers.  He did not evidence any distress when discussing such experiences, although he did appear to become more serious at times.  He denied symptoms of avoidance and, in fact, talked about a book he wrote entitled "An American Soldier's Korean Journey", self published in 2009, suggesting that rather than avoid the events of his war experience, he approached them in an attempt to provide a narrative to others in his family and those who were interested in his experiences.  Presumably then, according to this VA examiner, the Veteran's writing of the book occurred at a time when his dementia was less severe, further suggesting that he did not evidence symptoms of avoidance prior to the onset and worsening of his dementia.  Finally, added this VA examiner, the Veteran denied symptoms of increased arousal.

This VA examiner then goes on to point out that the Veteran was initially seen by J.S., NP, in the mental health clinic (MHC) in July 2008 after referral from his primary care physician for dementia and symptoms of depression.  At that appointment, his wife noted that he had started being more "anxious and worried" in 2008.  Although some symptoms of PTSD were described by his wife at that time, the Veteran himself denied flashbacks, nightmares, and increased psychological reactivity secondary to reminders of his war experiences.  The diagnosis at that time was dysthymic disorder with probable PTSD now with reduced symptoms.  At his second appointment with that NP in August 2008, PTSD was again discussed and she noted "[patient] denies that he has symptoms of PTSD but he would like to help others if that was a problem for them.  [H]e finds writing his book as therapeutic and denies that by this activity he is reminded of sad or painful memories."  Further, according to this commenting VA examiner, although the Veteran has been seen in mental health at the VAMC and there is some discrepancy with the diagnosis offered by mental health staff, this diagnosis of PTSD appears to be based on information provided by family members and not the Veteran himself.

In terms of the relationship between PTSD and dementia, this commenting licensed clinical psychologist referred to two papers that retrospectively had examined PTSD and dementia among Veterans in 2010 (she also indicated to refer to citations for these papers at the end of this paragraph in her report) and noted that Veterans with a history of PTSD are a "high-risk group that should be closely monitored."  Because of the retrospective and archival nature of these two studies, however, she added that causation cannot be inferred based on the findings and there is no current research that supports an etiology of dementia based on an earlier diagnosis of PTSD.  She suggested that, in order to do so, a stronger methodology would need to be implemented (e.g., prospective design) and the inherent limitations of both studies are discussed by Dr. S.B. (2010).  And as the Veteran was never diagnosed with PTSD prior to the onset of his dementia and there is no current evidence that supports the diagnosis of PTSD, it is less likely than not that the Veteran's current dementia of Alzheimer's type is secondary to a prior diagnosis of PTSD.

Furthermore, concluded this commenting VA licensed clinical psychologist, the Veteran's current diagnosis of depressive disorder NOS is less likely than not related to his military service as he was never seen while in the military for mental health purposes and he was not seen within a year of discharge for mental health purposes.  A more likely scenario, she surmised, is that the Veteran experienced symptoms of depression when his dementia increased, as is often the case in geriatric populations, especially with the onset of dementia.  She said this is consistent with the Veteran's presentation for treatment as well, where he was referred in 2008 after several surgeries, as well as his formal diagnosis of dementia.  Research supports that medical complications have been implicated in the onset of depression and anxiety for patients seeking mental health treatment, consistent with the history presented by the Veteran's records.

This commenting VA compensation examiner therefore not only determined the Veteran does not have PTSD according to the DSM-IV criteria, despite his combat experiences in Korea, but also disassociated his Alzheimer's-type dementia and depressive disorder NOS from his service, so including from his combat experiences.

In deciding this claim, the Board must analyze the probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30   (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are indeed legitimate reasons for giving more probative weight to the VA compensation examiner's unfavorable opinion than to those supportive of the claim.

After considering the evidence both for and against the claim, the Board finds the statements of the VA nurse practitioner (NP), VA social worker (LCSW) and VA registered nurse (RN) less persuasive in light of the overall record and the contrary opinion of the VA compensation examiner (who, as mentioned, is a licensed clinical psychologist).  None of the clinicians that submitted opinions supportive of the claim discussed the criteria on which they based their opinions, including especially the DSM-IV criteria for a diagnosis of PTSD.  And while, as mentioned, according to the holding in Cohen, it is presumed their diagnoses of PTSD were in accordance with these criteria, this does not negate their need to actually discuss or explain how these criteria were met to warrant or justify this diagnosis, especially since the VA compensation examiner did at length in a far more detailed and comprehensive report in comparison.  And this, not mere review of the claims file, is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A medical opinion is considered adequate, versus inadequate, when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability will be fully informed and permit the Board to weigh the probative value of the opinion against others.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  These clinicians who commented favorably did not point to any clinical data or other evidence supporting their diagnoses, whereas the VA compensation examiner who concluded unfavorably cited specific clinical findings and history in the records she had reviewed and considered.  Indeed, to this end, she even cited specific dates discussing exactly when and what the Veteran had and had not complained about, and she backed up her findings by referencing authoritative literature on the subject matter at hand.

There is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors that have had occasion to treat or evaluate the Veteran over time.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Indeed, to the contrary, although the Board may not ignore the opinions of treating clinicians, the Board is free to discount the probative value of these statements so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The VA compensation examiner that evaluated the Veteran in March 2012 considered the Veteran's relevant medical and other history, aside from the results of her personal clinical evaluation of him, and discussed the Veteran's symptoms (or lack thereof) in the context of this history.  This examiner, a licensed clinical psychologist ("Ph.D."), also had specialized expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Otherwise, an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The VA examiner in this particular case thoroughly considered the possibility that the Veteran's current psychiatric manifestations satisfied the criteria for PTSD, but ultimately rejected this notion based upon reasonable medical principles that were supported by the medical and other evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).


The medical evidence supports the VA examiner's conclusions.  For the most part, a review of the Veteran's interviews and evaluations confirms that it was indeed others such as his wife, not him personally, which recounted symptoms suggestive of PTSD.  He often expressly denied experiencing any such symptoms.  And while it is certainly conceivable that his dementia may have at times in the past masked the extent of his PTSD symptoms, what is perhaps most telling is that the VA examiner explained that the Veteran did not have the required symptoms suggestive of PTSD even when he did not have dementia, such as when writing his book, so at a time when his dementia could not have had such a preclusive effect on making this diagnosis.  It thus is worth reiterating that, while there is no doubting he had traumatic experiences during his combat service in Korea, the simple fact of the matter is that the most probative medical and other evidence indicates he does not have PTSD or other mental illness, including Alzheimer's-type dementia and depressive disorder NOS, as a consequence.

VA did not initially adopt the PTSD nomenclature until 1980 or thereabouts, so not until many years after the Veteran's military service had ended in 1953.  The Board therefore did not have expectation of a diagnosis of PTSD during his service or even for the many ensuing years.  The March 2012 VA compensation examiner nonetheless considered it significant that the Veteran "was never seen" while in the military for mental health purposes and he "was not seen" within a year of his discharge for mental health purposes, referring to the one-year grace period following service for the initial manifestation of a psychosis to the minimally required compensable degree of at least 10-percent disabling for the disorder to be presumed to have been incurred in service.  So it appears, at least to some extent, that this VA examiner equated being seen (i.e., treated) for mental health related issues as tantamount to concluding the Veteran was experiencing mental health related issues.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), however, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not treatment for the symptoms.

The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service - here, not until 2008 or thereabouts, as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology, and had failed to account for the lengthy time period for which there was no clinical documentation of disorder).  Moreover, § 3.303(b) regarding continuity of symptomatology only applies when a condition was "noted" during service, and no such condition was noted during service in this instance.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011), the Federal Circuit Court and Veteran's Court (CAVC) cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  But, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


And, here, the March 2012 VA compensation examiner considered it noteworthy that there were no relevant findings in service, such as of a stress-related mental illness of any sort in response to the experiences the Veteran was having or had had in Korea during the Korean Conflict.  But, as importantly, this examiner also offered up a more likely scenario for the source of the Veteran's depression, pointing out that it is often associated with the increasing effects of dementia.  So this examiner's disassociation of the dementia and consequent depression from the Veteran's military service was not entirely predicated on him not having experienced any relevant symptoms while in service.  Moreover, this examiner readily conceded that the Veteran had experienced the type of trauma (stressors) claimed in service, so did not ignore this injury in service, rather, fully accepted that it had occurred, but in the process also pointed out the Veteran had not evidenced the type of specific symptoms in response that would suggest he had consequent mental illness like PTSD.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

In this decision, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  But, again, it is not lack of the required proof of relevant injury in service, rather, absence of the necessary evidence establishing disability as a result or consequence of said injury.  And the lay statements of the Veteran, his relatives, and friends are insufficient to fill this void.  The Board considered the statements of his daughter and wife who, in essence, indicated he has always had a somewhat depressive demeanor.  They are certainly competent to report on such an observation.  

However, because PTSD, dementia, and clinical depression are not the types of conditions that are readily amenable to mere lay opinion regarding their diagnosis and etiology, the lay statements from the Veteran, his relatives and friends are not ultimately probative of these determinative issues in this appeal.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons and bases, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder inclusive of PTSD, dementia, and depression.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a psychiatric disorder, inclusive of PTSD, Alzheimer's-type dementia, and depressive disorder NOS, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


